Citation Nr: 1536748	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1999 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2012, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).  In May 2013, the Board remanded the claim for additional development.   In October 2013, the Board denied the claim a second time.  This decision was vacated by the Court in June 2014, and the claim was remanded for compliance with a second JMR.  In September 2014, the Board remanded the claim for additional development.  The claim has since returned to the Board.

The Board is satisfied that there was at the very least substantial compliance with its September 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

Hypertension was not shown in service or within a year of service discharge; and the record fails to establish that the Veteran has a current diagnosis of hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court granted the two JMRs because the VA examiners did not fully consider evidence that was favorable to the Veteran.  However, this has been addressed in the most recent VA opinion, as discussed below.  Moreover, neither the Veteran nor her representative has objected to the adequacy of the most recent examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran filed a service connection claim for hypertension in March 2008, which was denied in a May 2008 rating decision.  The Veteran disagreed with the denial of her claim and this appeal ensued, as discussed in the Introduction section.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

There is no objective evidence of record that links the Veteran's current elevated blood pressure readings to her active service.  Her STRs, while they show elevated blood pressure readings of 144/96 in April 2002, 142/90 in June 2002, and 139/91 in April 2003, do not show that a diagnosis of hypertension was ever rendered by a medical officer.  In addition, the Veteran had numerous blood pressure readings below the threshold for hypertension, namely in September 1999, November 1999, March 2000, August 2000, September 2000, January 2001, February 2001, March 2001, April 2001, August 2001, October 2001, November 2001, March 2002, April 2002, May 2002, June 2002, July 2002, September 2002, October 2002, November 2002, April 2003, May 2003, June 2003, and July 2003.  While the Veteran reported having high blood pressure in March 2001, she specifically denied having ever experienced high blood pressure at her separation physical in July 2003.

After separation, the Veteran's treatment records from August 2008, December 2008, April 2009, September 2009, November 2010, December 2010, December 2011, February 2012, April 2012, November 2012, January 2013, and July 2014 do now show blood pressure readings that meet the threshold for hypertension.  She had blood pressure readings of 142/92 in August 2012, 152/84 in September 2012, and 138/94 in December 2014.  However, the Veteran's treating providers did not diagnose her with hypertension and the record contains no evidence of her receiving treatment for hypertension.

The record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  There is also no medical evidence linking the Veteran's elevated blood pressure readings to her active service, and she has not submitted any medical opinion that relates her hypertension to service.  See Shedden supra.

In May 2005, the Veteran was afforded a general VA examination.  The examiner observed that intermittent findings of elevated blood pressure had been noted on routine sick call visits during the Veteran's time on active duty, but also noted there were many other blood pressure readings that were normal.  The examiner noted that the Veteran was not diagnosed with hypertension in service.  The examiner diagnosed the Veteran with borderline hypertension.

In June 2013, the Veteran was afforded a VA examination for hypertension.  After reviewing the Veteran's claim file, interviewing the Veteran, and conducting an examination, the examiner opined that it was less likely as not that the Veteran's alleged hypertension was incurred in or caused by her active service.

In October 2014, an addendum opinion was offered by the June 2013 VA examiner.  The examiner reviewed the Veteran's claim file again and opined that there was no evidence to support a diagnosis of hypertension, either in service or after service.  The examiner opined that it was less likely than not that the Veteran had hypertension either in service or after service.  The examiner explained that a single occasion of diastolic elevation does not fit the definition of hypertension, which is why the Veteran has never received hypertension treatment.  The examiner also noted that the Veteran does not have any evidence of end organ problems, which hypertension would cause.

In May 2015, an addendum opinion was offered by a different VA examiner.  The examiner reviewed the Veteran's claim file and opined that it appears much less likely than not that the isolated elevated blood pressure readings were related to the Veteran's active duty.  The examiner noted that the Veteran's elevated blood pressure was taken at times of acute illness, which certainly had an effect on the blood pressure readings.

The Veteran has not submitted any evidence supporting her contention that her elevated blood pressure, which has not been diagnosed as hypertension, is due to or the result of her active service.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including evidence of multiple elevated blood pressure readings.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that her alleged hypertension was incurred in or caused by her active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she has received any special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir.2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.

Moreover, and of equal import, there is no evidence of a current diagnosis of hypertension.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, while the Veteran's reports concerning her hypertensive symptoms are given some weight, the record contains no evidence of any current diagnosis of hypertension.  Multiple VA examiners have reviewed the Veteran's case, but none of the medical professionals has concluded that the Veteran has hypertension that either began during or was otherwise caused by her military service. 

As described, the criteria for service connection for hypertension have not been met and the Veteran's claim is denied. 



ORDER

Service connection for hypertension is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


